NO. 07-07-0012-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                      JULY 6, 2007

                         ______________________________


                        IN THE INTEREST OF T.L.B., A CHILD

                       _________________________________

            FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

                NO. 70,963-D; HONORABLE DON EMERSON, JUDGE

                         _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


      By the entry of an Order of Termination, signed December 14, 2006, the trial court

terminated the parental rights of the Appellant, Channon Michelle Adams, to her child,

T.L.B. Appellant perfected this accelerated appeal by filing a pro se notice of appeal on

December 11, 2006. The District Clerk inadvertently failed to note that this appeal was

separate and distinct from an appeal filed in a companion case, Cause No. 07-06-0477-

CV, styled In the Interest of A.T.D., resulting in the late filing of the clerk’s record on

February 15, 2007. The reporter’s record having been previously filed, Appellant’s brief
was, therefore, originally due on Wednesday, March 7, 2007. On March 14, 2007,

Appellant filed a Motion For Extension of Time to File Appellant’s Brief, which motion was

granted thereby extending the deadline for the filing of Appellant’s brief until the earlier of

twenty days following the filing of a supplemental reporter’s record or April 13, 2007.

Appellant did not seek an extension of this deadline; however, the reporter did request an

extension of time to file the supplemental reporter’s record. The reporter’s request was

granted on April 17, 2007, extending the deadline for filing the supplemental reporter’s

record until May 15, 2007. At the same time, this Court sua sponte extended the deadline

for filing Appellant’s brief until 20 days following the filing of the supplemental record. The

supplemental record was filed on May 15, 2007, making Appellant’s brief due on Monday,

June 4, 2007. On June 11th this Court again notified Appellant that unless the brief, or a

response reasonably explaining Appellant’s failure to file a brief, were filed on or before

June 21, 2007, the appeal would be subject to dismissal for want of prosecution without

further notice pursuant to Rules 38.8(a)(1) and 42.3(b) of the Texas Rules of Appellate

Procedure. To date this Court has received neither a brief nor another request for

extension of time to file Appellant’s brief.


       Having failed to meet any of the four previous deadlines for the filing of Appellant’s

brief, the appeal is dismissed.




                                                   Per Curiam



                                               2